PER CURIAM.
We reverse the trial court’s order granting Redcliff Properties, Inc. (Redcliff) summary judgment because there remains a disputed issue of fact. Whether Redcliff retook possession of the property for its own account or for the account of Wester-strom is an unresolved and material issue of fact precluding summary judgment. See Hyman v. Cohen, 73 So.2d 393 (Fla.1954); Wolf v. Buchman, 425 So.2d 182 (Fla. 3d DCA 1983); Diehl v. Gibbs, 173 So.2d 719 (Fla. 1st DCA 1965). Accordingly, the summary judgment under review is reversed.